Citation Nr: 0513609	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
asthma, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for a service-
connected right ankle disability, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1992, and from February 1997 to July 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

Because the claims at issue are to be remanded for further 
development, it is necessary that the Board clarify the 
procedural posture of this case, in order that the RO conduct 
a correct review of all applicable evidence.  

The June 2002 rating decision denied the veteran's claim of 
entitlement to service connection for a left ankle condition, 
as well as for claims for increased ratings for his service-
connected disabilities at issue herein, based on the 
veteran's failure to report for scheduled VA examinations of 
those disabilities.  The veteran filed a notice of 
disagreement (NOD) with the June 2002 rating decision in July 
2002.  He  asserted in a July 2002 statement that he had not 
been informed of the scheduled VA examinations.  In August 
2002, the veteran was rescheduled for VA examinations and 
also withdrew his NOD.

A January 2003 rating decision continued the June 2002 
denials of service connection for a left ankle condition and 
for the two claims for increased ratings.  The veteran filed 
a NOD, which was received by the RO in February 2003.  In 
this NOD, the veteran referenced his original claim for 
increase, which was filed in June 2001.  In the Statement of 
the Case, dated in May 2003, the Adjudicative Actions section 
indicates that the veteran's claim for service connection and 
increased ratings was filed in August 2002.  However, the 
Board observes that the February 2003 NOD was timely filed 
with regard to the June 2002 rating decision.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2004); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  

Although the August 2002 statement withdrew the NOD 
contingent upon the rescheduling of VA examinations, there is 
no indication that the veteran intended to withdraw his 
appeal of the June 2002 rating decision.  In short, the 
claims at issue arise from the June 2002 rating decision, and 
not that issue by the RO in June 2002.  38 C.F.R. § 20.204 
(2004).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

As noted, the veteran seeks increased disability ratings for 
service-connected asthma and a service-connected right ankle 
disorder.  

As to the former disorder, the disability is evaluated as 10 
percent disabling, thus contemplating a severity 
approximating findings with FEV-1 of 71 to 80 percent of the 
predicted value; or FEV- 1/FVC of 71 to 80 percent of the 
predicted value; or the need for intermittent inhalational or 
oral bronchodilator therapy.  The next higher rating of 30 
percent is warranted for bronchial asthma where any of these 
conditions is manifested by FEV-1 of 56-70 percent predicted, 
or; FEV-1/FVC of 56-70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication. The next schedular evaluation of 60 
percent requires FEV-1 of 40-55 percent predicted, or; FEV-
1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids. A 100 percent rating is 
assigned for FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications. 38 C.F.R. § 4.97, Diagnostic 
Code 6602. 

While the veteran claims that he must take inhaled and/or 
oral medication daily to keep his asthma under control and 
stable, at the veteran's February 2005 Travel Board hearing, 
he testified that he does not receive treatment for his 
service-connected asthma at a VA medical facility, but from a 
private physician.

Upon careful review of the claims file, the Board observes 
that the most recent private medical treatment regarding the 
veteran's asthma is dated in October 2002, thus indicating 
that medical records are outstanding.  Moreover, a private 
medical treatment note from April 2001 indicates that the 
veteran was prescribed Flovent, and was encouraged to reduce 
the amount he took down from two puffs to one puff every 12 
hours.  He was also prescribed Albuterol and instructed to 
take two puffs every four hours as needed for wheezing.  A 
July 2002 treatment note indicates that the veteran's 
prescriptions were to be refilled.  Private treatment records 
regarding the veteran's service-connected asthma dating from 
July 2000 to the present should be obtained and associated 
with the claims file.

Because it appears that additional records must be obtained, 
the claim pertaining to the rating of service-connected 
asthma must be remanded.

The veteran also contends that his service-connected right 
ankle disability warrants a disability evaluation in excess 
of 10 percent.  The veteran testified at his hearing in 
February 2005 that his right ankle had gotten worse.  He 
stated that his right ankle "will continually pop to the 
point when it pops, it's pain."  The veteran also indicated 
that he wears a brace to stabilize the right ankle.  He 
testified that his private physician had recommended surgery 
to repair the ankle, and that the operation would be followed 
by approximately six months of rehabilitation.

The most recent private medical treatment records regarding 
the veteran's right ankle are dated in December 2002.  The 
veteran testified that he had missed approximately two weeks 
of work over the last year due to his disabilities.  He also 
indicated that he had to change jobs because of his 
disabilities.  

The veteran's account of missed work and changed job 
circumstances bears upon the severity of the service-
connected disorder, and because records of the symptoms and 
their effects are not obtained, reasonable efforts should be 
made to obtain the veteran's employment records, specifically 
those regarding any work missed or reassignment of duties or 
of position, which were based on the veteran's service-
connected disabilities.

Accordingly, these issues are remanded for the following 
actions: 

1.  The veteran must be requested to 
identify all sources of treatment for his 
asthma and right ankle disability, to 
specifically include private treatment 
records from July 2000 to the present, 
that are not currently of record, and that 
he furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source he 
identifies.  Copies of the treatment 
records from all sources he identifies, 
should be requested and associated with 
the claims folder.  All efforts to obtain 
these records should be fully documented 
and, for VA records, the VA facility 
should provide a negative response if 
records are not available.

2.  The veteran must be requested to 
identify all employers, to specifically 
include those from July 2000 to the 
present, and that he furnish signed 
authorizations for release to VA of 
employment records, to include attendance 
and performance records and evaluations, 
in connection with each employer he 
identifies.  Copies of the employment 
records from all sources he identifies 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented.

3.  If, after making reasonable efforts to 
obtain private medical and employment 
records, and Federal records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran and his representative must then 
be given an opportunity to respond.  

4.  When the above development has been 
completed, the veteran must then be 
afforded an appropriate VA examination to 
determine the severity of his service- 
connected right ankle disability.  The 
veteran's VA claims file must be made 
available to and be reviewed by the 
examiner.  All indicated diagnostic tests 
and studies should be accomplished.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
right ankle, to include ankylosis, range 
of motion, any deformity found, and any 
arthritis found.  The examiner must also 
indicate whether the veteran's right ankle 
disability is manifested by any weakness, 
fatigueability, swelling, and/or pain.  A 
complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared should be typed.

5.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


